i          i      i                                                                    i       i      i




                                   MEMORANDUM OPINION

                                          No. 04-08-00334-CV

                                           Pamela MONTEZ,
                                              Appellant

                                                     v.

                                              Ahmed SAID,
                                                Appellee

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CI-11657
                              Honorable Michael Peden, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: August 27, 2008

DISMISSED FOR LACK OF JURISDICTION

           Appellee has filed a “Motion to Dismiss Frivolous Appeal” and “Request for Just Damages,”

arguing that we do not have jurisdiction over this appeal and that sanctions should be assessed

against “Appellant and/or Olga Brown” for filing this frivolous appeal. We grant the motion in part.

           Appellant’s notice of appeal states that she is appealing the trial court’s order of April 30,

2008, and that this is an accelerated appeal. In his motion to dismiss, appellee argues that the trial

court’s order is interlocutory and cannot be appealed at this time.
                                                                                                    04-08-00334-CV

       The trial court’s order of April 30, 2008, imposed sanctions against appellant and her lawyer

for abusing the discovery process. Texas Rules of Civil Procedure 215.1(d) and 215.2(b)(8) each

provide that a sanction order “shall be subject to review on appeal from the final judgment.” TEX .

R. CIV . P. 215.1(d), 215.2(b)(8). According to the clerk’s record, no final judgment has been signed

at this time. We therefore ordered appellant to show cause in writing why this appeal should not be

dismissed for lack of jurisdiction. See Morales v. Bombardier, Inc., No. 11-04-00251-CV, 2004 WL
2610008 (Tex. App.—Eastland 2004, no pet.). Appellant failed to respond.

       We, therefore, dismiss this appeal for lack of jurisdiction.1

                                                               PER CURIAM




       1
           Although requested by appellee, we decline to assess sanctions against Appellant and/or her lawyer.

                                                         -2-